February 18, 2011 DREYFUS INSTITUTIONAL CASH ADVANTAGE FUNDS -Dreyfus Institutional Cash Advantage Fund -Dreyfus Institutional Cash Advantage Plus Fund Supplement to Prospectus dated September 1, 2010 The Board of Trustees of Dreyfus Institutional Cash Advantage Funds (the Trust) has approved a Plan of Reorganization (the Plan) for theTrust, on behalf of Dreyfus Institutional Cash Advantage Plus Fund (the Fund) and Dreyfus Institutional Cash Advantage Fund (the Acquiring Fund). The Plan provides for the transfer of the Funds assets to the Acquiring Fund in a tax-free exchange for shares of the Acquiring Fund and the assumption by the Acquiring Fund of the Funds stated liabilities, the distribution of shares of the Acquiring Fund to Fund shareholders and the subsequent termination of the Fund (the Reorganization). Neither the Plan nor the Reorganization requires the approval of shareholders of either fund. It is currently contemplated that the Reorganization will become effective on or about June 7, 2011. A Prospectus/Information Statement with respect to the Reorganization will be mailed before the consummation of the Reorganization to holders of Fund shares as of March 25, 2011. The Prospectus/Information Statement will describe the Acquiring Fund and other matters. Investors may obtain a free copy of the Prospectus of the Acquiring Fund by calling 1-800-346-3621. ICA-S0211
